PER Curiam. This is a motion for an injunction pending appeal. The chancery court refused to enjoin Cor.bell and wife from preventing the lumber company from laying-a tramway across their homestead, on the ground that the conveyance under which the lumber company claimed was void because the wife had not joined therein, and dissolved a temporary injunction which had been granted. Injunctions and writs of supersedeas are issued by this court to preserve the status quo pending an appeal, where the justice of the case requires it, but not for the purpose of creating a temporary right. This case is the converse of Union Sawmill Co. v. Felsenthal Land & Townsite Company, ante p. 494. For the reasons there given, this application is denied.